 
PROMISSORY NOTE
 
$50,000.00                                                                                                                                 
April 7, 2015
 
FOR VALUE RECEIVED, Ocean Thermal Energy Corporation, a Delaware corporation
with an address of 800 South Queen Street, Lancaster, PA 17603 (the “Borrower”),
hereby promises to pay to the order of Charles Hartman (the “Lender”) at 834
Spruce Street, Columbia PA 17512 or at any other place designated to the
Borrower by the Lender in writing, the principal sum of Fifty Thousand Dollars
($50,000.00), with interest as herein specified, and under the terms and
conditions stated herein.
 
1.           Repayment of Principal and Interest. Principal and interest shall
be repaid by Borrower to Lender as follows: The Borrower shall repay the
principal amount of $50,000 on April 7, 2017; (the “Maturity Date”), the
Borrower shall pay to the Lender the unpaid principal balance of the Loan, all
accrued and unpaid interest thereon, and all other costs and amounts payable to
the Lender hereunder. At the lender’s discretion, at anytime prior to the
repayment of note, any unpaid principal and interest can be converted to common
shares of the Company (Exhibit A). The determination of the necessary shares
required to settle the obligation will be based on a $0.75 share price.
 
All amounts payable hereunder are payable in lawful money of the United States
of America at the address of the Lender set forth above in immediately available
funds, unless directed by the lender to satisfy the obligation in Company
shares. Prior to a Default, all payments shall be applied first on account of
other charges, second to accrued interest due on the unpaid balance of principal
and finally the remainder of such payments shall be applied to unpaid principal.
If a Default occurs, payments and monies received may be applied in any manner
and order deemed appropriate by the Lender.
 
2.           Rates and Calculation of Interest. Interest on the outstanding and
unpaid principal balance of the Loan shall be calculated for the actual number
of days in the then current calendar year that principal is outstanding, based
upon a year of three hundred sixty (360) days, accrue and shall be paid at the
fixed rate of interest per annum equal to ten percent (10%). Interest shall be
paid annually in arrears.
 
In no event shall the rate of interest hereunder be in excess of the maximum
amount permitted by law. In the event the rate of interest hereunder is
determined to be in excess of the maximum amount permitted by law, such interest
rate shall be automatically decreased to the maximum rate permitted by law.
 
In addition to all other rights contained in this Note, if a Default (defined
herein) occurs and as long as a Default continues, all outstanding sums
hereunder shall bear interest at the interest rate otherwise prevailing under
the preceding paragraph, plus 10% (the "Default Rate"). The Default Rate shall
also apply from acceleration until all unpaid sums and obligations (whether
matured or contingent) hereunder and any judgment, thereon are paid in full.
 
3.           Prepayment. This Note may be prepaid in whole or in part at any
time at the option of the Borrower without premium or penalty. Each prepayment
shall be applied first to the payment in full of other charges payable
hereunder, then to accrued interest and the remainder of such payment, if any,
shall be applied to the reduction of the unpaid principal balance.
 
4.           Integration. The terms and conditions of this Note constitute the
entire understanding between the Borrower and the Lender with respect to the
indebtedness evidenced hereby. Such understanding may not be amended, modified,
or terminated except in writing duly executed by the parties hereto.
 
5.           Security. This Note is unsecured.
 
6.           Waiver. The undersigned hereby waives presentment for payment,
demand, notice of nonpayment, notice of protest, and protest of this Note, and
all of the notices in connection with delivery, acceptance, performance,
default, or enforcement of the payment of this Note. The failure by the Lender
to exercise any right or remedy shall not be taken to waive the exercise of the
same thereafter for the same or any subsequent Default. The Borrower waives any
claim of set-off, recoupment and/or counterclaim. All notices to the Borrower
shall be adequately given if mailed postage prepaid to the address appearing in
the Lender’s records. The Borrower intends this Note to be a sealed instrument
and to be legally bound hereby.
 
7.           Holder. The references to “Lender” herein shall be deemed to be
references to any subsequent assignee, transferee, or other holder of this Note.
 
8.           Governing Law. This Note shall be construed in accordance with the
domestic internal laws of the Commonwealth of Pennsylvania, without reference to
any conflict of laws provisions, as a Note made, delivered and to be wholly
performed within the Commonwealth of Pennsylvania.
 
9.           Judicial Proceedings. Any suit, action, or proceeding, whether
claim or counterclaim, brought or instituted by the Borrower or the Lender, or
any of their successors or assigns, on or with respect to this Note or the
dealings of the Borrower or the Lender with respect hereto, shall be tried only
by a court and not by a jury. THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING. In connection therewith, the Borrower agrees that any suit, action
or proceeding arising hereunder or with respect hereto will be instituted in the
Court of Common Pleas of York County, Pennsylvania, or the United States
District Court for the Middle District of Pennsylvania, and irrevocably and
unconditionally submits to the jurisdiction of each such Court for such purpose.
Further, the Borrower waives any right it may have to claim or recover, in any
such suit, action or proceeding, any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages. THE BORROWER ACKNOWLEDGES AND AGREES THAT THIS PARAGRAPH IS A SPECIFIC
AND MATERIAL ASPECT OF THIS NOTE AND THAT THE LENDER WOULD NOT EXTEND CREDIT IF
THE WAIVERS SET FORTH IN THIS PARAGRAPH WERE NOT A PART OF THIS NOTE.
 
10.           Confession of Judgment. Upon Default, the Borrower hereby
irrevocably authorizes the Prothonotary or any attorney of any court of record
in Pennsylvania or elsewhere to appear for and confess judgment against the
Borrower for any and all amounts unpaid hereunder, together with any other
charges, costs and expenses for which Borrower is liable under this Note, and
together with fees of counsel in the reasonable amount of five percent (5%) of
all of the foregoing (but in no event less than $2,500.00) and costs of suit,
releasing all errors and waiving all rights of appeal. If a copy of this Note,
verified by affidavit, shall have been filed in such proceeding, it shall not be
necessary to file the original as a warrant of attorney. The Borrower hereby
waives the right to any stay of execution and the benefit of all exemption laws
now or hereafter in effect. No single exercise of this warrant and power to
confess judgment shall be deemed to exhaust this power, whether or not any such
exercise shall be held by any court to be invalid, voidable or void, but this
power shall continue undiminished and may be exercised from time to time as
often as the Lender shall elect until all sums due hereunder shall have been
paid in full. Interest shall continue to accrue after entry of judgment
hereunder, by confession, default, or otherwise, at the higher of the prevailing
rate of interest under this Note, or the judgment rate of interest under
applicable law. All waivers granted in this paragraph are given to the extent
permitted by the Pennsylvania Rules of Civil Procedure.
 
11.           NOTICE: THIS NOTE CONTAINS, AT PARAGRAPH 10, A WARRANT OF ATTORNEY
TO CONFESS JUDGMENT AGAINST THE BORROWER. IN GRANTING THIS WARRANT OF ATTORNEY
TO CONFESS JUDGMENT AGAINST THE BORROWER, THE BORROWER HEREBY KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY, AND ON THE ADVICE OF SEPARATE COUNSEL OF THE
BORROWER, UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS THE BORROWER HAS OR MAY HAVE
TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE
CONSTITUTIONS AND LAWS OF THE UNITED STATES, THE COMMONWEALTH OF PENNSYLVANIA,
OR OF ANY OTHER STATE.
 
 
 
BORROWER:
 
OCEAN THERMAL ENERGY CORPORATION
 
 
 
By:           /s/ Jeremy Feakins________________________
Name: Jeremy P. Feakins
Title: Group Executive Chairman
 
 

 
 
EXHIBIT A
 
CONVERSION NOTICE
 
NAME OF INVESTOR: _____________________________________________
 
ADDRESS: _______________________________________________________
 
_________________________________________________________________
 
 
Ocean Thermal Energy Corporation   Date: ___________________
Attn: Chief Executive Officer
800 South Queen Street
Lancaster, PA 17603
 
CONVERSION NOTICE
 
The above-captioned Investor hereby gives notice to Ocean Thermal Energy
Corporation, a Delaware corporation (the “Company”), pursuant to that certain
Promissory Note held by the Investor (the “Note”), that the Investor elects to
convert the balance set forth below into fully-paid and non-assessable shares of
Common Stock of the Company as of the date of conversion specified below.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.
 
 
A. Date of conversion:  
B. Conversion Amount:  
C. Conversion Shares:   
 
 
 
Sincerely,
 
 
Investor:
 
 
By:      
 
 
Name (print):     
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LOAN EXTENSION AGREEMENT
 
 
This LOAN EXTENSION AGREEMENT (this "Amendment"), is entered into this 6th day
of April, 2017, by and between OCEAN THERMAL ENERGY CORPORATION ("OTE"), a
Delaware corporation with an address of 800 South Queen Street, Lancaster, PA
17603 (the "Borrower"), and CHARLES HARTMAN at 834 Spruce Street, Columbia PA
17512 (the "Lender"), on the following
 
 
Premises
 
 
Borrower and Lender entered into that certain Loan Agreement as of April 7, 2015
(the "Loan Agreement"), providing for a loan of $50,000 from Lender to Borrower
(the "Loan"). The obligation to repay the Loan is evidenced by that certain
Promissory Note of even date executed and delivered by Borrower to Lender (the
"Note"). Pursuant to the terms of the Loan Documents, the Note was payable in
full on or before April 7, 2017. In addition, at the lender's discretion, at
anytime prior to the repayment of note, any unpaid principal and interest can be
converted to common shares of the Company. The determination of the necessary
shares required to settle the obligation will be based on a $0.75 share price.
 
 
Agreement
 
 
NOW THEREFOR, for and in consideration of the foregoing premises, which are
incorporated herein by reference, the mutual promises and covenants set forth
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows.
 
 
1. Confirmation of Indebtedness. Borrower confirms the indebtedness due Lender
under the Loan Documents.
 
 
 
2. Extension. Lender shall extend the due date for repayment of the Loan and the
payment of the Note to April 7, 2018. The Lender shall mark conspicuously on the
original of the Note in Lender's possession the foregoing extension or, at the
request of the Borrower, execute and deliver to Borrower an amendment to be
affixed to the Note further evidencing such extension.
 
 
3. Extension of Conversion. The Conversion Privilege will also be extended to
April 7,2018.
 
 
 
4. Confirmation of Loan Documents. Except as expressly modified by the terms of
this Amendment, the terms, covenants, conditions, representations, and
warranties, and each of them, shall remain in full force and effect.
 
 
5. Signature. This Amendment may be executed in multiple counterparts of like
tenor, each of which shall be deemed an original and all of which taken together
will constitute one and the same instrument. Counterpart signatures of this
Amendment that are manually signed and delivered by a uniquely marked,
computer-generated signature in portable document
 
format (PDF) or other electronic method shall be deemed to constitute signed
original counterparts hereof and shall bind the parties signing and delivering
in such manner and shall be the same as the delivery of an original.
 
 
 
DATED as of the year and date first above written by the undersigned duly
authorized signatories.
 
 
BORROWER:
 
 
OCEAN THERMAL ENERGY CORPORATION
 
 
 
By:/s/ Jeremy Feakins
 
Name: Jeremy Feakins Title: Chairman & CEO
 
 
 
 
 
 
LENDER:
 
 
 By:/s/ Charles Hartman
 
Name: Charles Hartman
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
LOAN EXTENSION AGREEMENT
 
This LOAN EXTENSION AGREEMENT (this “Amendment”), is entered into this 16th day
of April, 2018, by and between OCEAN THERMAL ENERGY CORPORATION (”OTE”), a
Delaware corporation with an address of 800 South Queen Street, Lancaster, PA
17603 (the “Borrower”), and CHARLES HARTMAN at 834 Spruce Street, Columbia PA
17512 (the “Lender”), on the following
 
Premises
 
Borrower and Lender entered into that certain Loan Agreement as of April 7, 2015
(the “Loan Agreement”), providing for a loan of $50,000 from Lender to Borrower
(the “Loan”). The obligation to repay the Loan is evidenced by that certain
Promissory Note of even date executed and delivered by Borrower to Lender (the
“Note”). Pursuant to the terms of the Loan Documents, the Note was payable in
full on or before April 7, 2017. In addition, at the lender’s discretion, at
anytime prior to the repayment of note, any unpaid principal and interest can be
converted to common shares of the Company. The determination of the necessary
shares required to settle the obligation will be based on a $0.75 share price.
 
Agreement
 
NOW THEREFOR, for and in consideration of the foregoing premises, which are
incorporated herein by reference, the mutual promises and covenants set forth
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows.
 
1. Confirmation of Indebtedness. Borrower confirms the indebtedness due Lender
under the Loan Documents.
 
 
2. Extension. Lender shall extend the due date for repayment of the Loan and the
payment of the Note to April 7, 2019. The Lender shall mark conspicuously on the
original of the Note in Lender’s possession the foregoing extension or, at the
request of the Borrower, execute and deliver to Borrower an amendment to be
affixed to the Note further evidencing such extension.
 
 
3. Extension of Conversion. The Conversion Privilege will also be extended to
April 7, 2019.
 
 
4. Confirmation of Loan Documents. Except as expressly modified by the terms of
this Amendment, the terms, covenants, conditions, representations, and
warranties, and each of them, shall remain in full force and effect.
 
 
5. Signature. This Amendment may be executed in multiple counterparts of like
tenor, each of which shall be deemed an original and all of which taken together
will constitute one and the same instrument. Counterpart signatures of this
Amendment that are manually signed and delivered by a uniquely marked,
computer-generated signature in portable document format (PDF) or other
electronic method shall be deemed to constitute signed original counterparts
hereof and shall bind the parties signing and delivering in such manner and
shall be the same as the delivery of an original.
DATED as of the year and date first above written by the undersigned duly
authorized signatories.
 
 
 
BORROWER:
 
OCEAN THERMAL ENERGY CORPORATION
 
 
By:           _/s/ Jeremy Feakins___________________
Name: Jeremy Feakins
Title: Chairman & CEO
 
 
LENDER:
 
 
By:           _/s/ Charles Hartman__________________
Name: Charles Hartman
 
 
 
 
 
 
 
 
 
 
